DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent JP2020-019639 filed on 02/07/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2022,09/02/2021 and 04/19/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 recites –“whether the sensors is in an abnormal state”. Applicant is requested to correct grammatical error here .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 1-23 the claim limitation do not use “means for” language to invoke 35 U.S.C. § 112(f). The functional language “controlling” subsequently modifies the non-structural term “a work machine”. The non-structural claim term “a work machine” is not subsequently modified by any structural language limitations. Therefore, despite 
35 U.S.C. § 112(f) has been invoked for following terms for similar reason.

“a machine controlling unit” followed by functional language “controlling” not subsequently modified by any structural language limitations. (Claims 1-3,20).
“a state estimation unit” followed by functional language “estimating” not subsequently modified by any structural language limitations. (Claims 1-4,).
“a machine state notifying unit” followed by functional language “execute” not subsequently modified by any structural language limitations. (Claims 4-5).
“a sensor value acquiring  unit” followed by functional language “acquiring” not subsequently modified by any structural language limitations. (Claim 21).
Corresponding structures for the units and means are disclosed in at least Para[0154] of the instant specification and Fig 2. 
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites – “a sensor value acquiring unit for acquiring another sensor value of another sensor configured to output the another sensor value related to an operation by a work machine that is different from the work machine, wherein the state estimation unit is configured to estimate the state of the sensor based on the sensor value and the another sensor value.”
It is not clear how “operation by a work machine” can be different from the work machine . Is it operation by two different machines ? Or it is two different types of operations by a work machine? Thus, this is unclear and indefinite .
For purpose of examination Examiner has interpreted the term as multiple work machine operation.


Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3,6, 8-10, 20 and 22-24 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Discenzo et al. (US 20100076714 A1)(hereinafter Discenzo).
Regarding Claim 1,Discenzo teaches a machine controlling unit for controlling a work machine based on a sensor value (Para[0015], “For example intelligent agent activity directed as determining the condition of a valve could utilize an entropy measure of information (i.e. sensor value)  to determine if it is appropriate to process information further, to share information with other nodes (agents), to request information from other nodes (agents), to provide actuation or control, or to operated local sensors to capture additional information.”) acquired from a sensor ( Para[0011], “the embedded processor or microcontroller (i.e. machine controlling unit)  utilizes an optimization method that gathers relevant sensor data and processes the sampled data to determine the future condition of the monitored machinery and/or the environment (i.e. work machine ). “) configured to output the sensor value related to an operation by the work machine ( Para[0057], “The vibration data (i.e. sensor value related to an operation) provided by the sensing component 104 is also analyzed to determine if the self-powered sensing system 100 is operating at peak efficiency”) ; and a state estimation unit for estimating a state of the sensor based on the sensor value
Regarding Claim 2,Discenzo teaches wherein the state estimation unit is configured to estimate the state of the sensor based on the sensor value outputted by the sensor ( Fig 2, 702 , Para[0102], “ The first step is determining the state of the sensor system 702.”According to Para[0009], the sensors are vibrations sensors and output data is vibration data “)while the machine controlling unit is causing the work machine to perform a predetermined action as an action for estimating the state of the sensor (Para[0015], “ For example intelligent agent activity directed as determining the condition of a valve could utilize an entropy measure of information to determine if it is appropriate to process information further, to share information with other nodes (agents), to request information from other nodes (agents), to provide actuation or control, or to operated local sensors to capture additional information.” Also based on Para[0011] the sensors can be controlled  using microcontroller that gathers relevant sensor data.).
Regarding Claim 3,Discenzo teaches wherein the machine controlling unit is configured to estimate a state of the work machine based on the sensor value ( Para[0061], “Another aspect of the self-powered sensing system 100 includes a processing component 112 that analyzes sampled sensor data obtained from sensing component 104.The analyzed data can be used to establish the condition (i.e. state) of equipment 102 (i.e. work machine) .”), and wherein the state estimation device comprises a machine state notifying unit for executing a notification processing to notify a combination of the state of the work machine and the state of the sensor (Para [0093], “The first action of the sensor is to determine the state of power available (i.e. state of work machine ) and the amount of power currently being generated. If 
Regarding Claim 6 ,Discenzo teaches wherein the state estimation unit is configured to estimate whether the sensors is in an abnormal state based on an operation that satisfies a condition in which the sensor value indicates an abnormality among a plurality of operations by the work machine based on the sensor value ( Para [0102], “the data analysis with respect to a determination of whether to tune the
power generating system is depicted. The first step is determining the state of the sensor system 702. The vibration characteristics of the power generator component 808 are compared 704(i.e. checking the abnormality)  with the vibration characteristics of the equipment 102 to determine if the resonant frequency of the generator is sufficiently near the equipment vibration frequencies containing the most energy. Additionally, the output of the generator component 808 is compared 704 to the known theoretical maximum power generating capability. An analysis is then performed 706 to balance the expected benefit in additional power generation against the expected cost in power reserves of tuning the generator component 808. If the cost benefit analysis 706 determines the generator is outside of its acceptable range of operation (i.e. abnormality among a plurality of operations by work machine based on sensor value) 708 and re-tuning the generator is a prudent expenditure of energy and adequate .”).
Regarding Claim 8 ,Discenzo teaches the limitation of claim 6.
Discenzo further teaches wherein the state estimation unit is configured to estimate whether the sensor is in the abnormal state based on a combination of operations that satisfy the condition in which the sensor value indicates the abnormality among the plurality y operations  by the work machine based on the sensor value (Para [0052], “Additionally, the term tuning and retuning are intended to refer to optimizing the available power and its use by adjusting the output of the generating device, adjusting process parameters (i.e. combination of operations) , sharing power between sensor systems 100 and combining power generation from different Sources based on minimizing the calculated entropy value (i.e. abnormality in sensor values)of the system”).  
Regarding Claim 9 ,Discenzo teaches the limitation of claim 6.
Discenzo further teaches wherein the state estimation unit is configured to estimate that the sensor is in the abnormal state in a case where the condition in which the sensor value indicates the abnormality is satisfied in a plurality of operations during a predetermined period among the plurality of operations by the work machine based on the sensor value (Para[0093], “This mode significantly reduces the power consumption. Meanwhile, while processor operation is suspended, power scavenging continues to operate and build up electrical charge for subsequent node operation. Based on lapsed 
Regarding Claim 10,Discenzo teaches the limitation of claim 6.
Discenzo further teaches a sensor state notifying unit for executing. in a case where the state estimation unit estimates that the sensor is in the abnormal state, a notification processing to notify an estimation result and information indicating an operation that satisfies a condition in which the sensor value indicates the abnormality ( Para[0093], “ The first action of the sensor is to determine the state of power available and the  amount of power currently being generated. If inadequate power  (i.e. abnormality) is available the system immediately transitions to retuning the generator. This step is performed before any sampling, data analysis, or communications to help insure node survival. If power levels are critically low and retiming does not correct the problem, the sensor node may send out a distress message to notify other nodes or notify operations staff that a node failure due inadequate power is eminent.”).
 
Regarding Claim 20 ,Discenzo teaches wherein the machine controlling unit is configured to, for at least one operation executed by the work machine, control the work machine based on sensor values outputted by a plurality of sensors in order to cause the work machine to execute the operation, and wherein the state estimation unit is configured to estimate respective states of the plurality of sensors based on respective sensor values of the plurality of sensors ( Para[0175], “Referring again to the drawings, FIG. 15 illustrates an embodiment of the subject invention where a plurality of self-powered sensing systems (i.e. plurality of sensors) can operate collaboratively based on their proximity or based on their operating objective or other common attributes. For instance, as described previously, the self-powered sensing system can be attached to the same equipment 102 and serve as redundant backups of each other. In another example, again as previously described, the self-powered sensor nodes can operate in turn, communicating control information as a token to coordinate operation as the one holding the token works while the others sleep and build up power reserves ( i.e. respective states)”. Fig 6a shows different states such as Awake ,Sleep etc).  
Regarding Claim 22 ,Discenzo teaches the work machine; the sensor (Fig 1 b, equipment 102 – work machine , Sensing component 104 – sensor).  
 
Regarding Claim 23 ,Discenzo teaches controlling the work machine based on a sensor value (Para[0015], “For example intelligent agent activity directed as determining the condition of a valve could utilize an entropy measure of information to determine if it is appropriate to process information further, to share information with other nodes (agents), to request information from other nodes (agents), to provide actuation or control, or to operated local sensors to capture additional information.”) acquired from a sensor ( Para[0011], “the embedded processor or microcontroller (i.e. configured to output the sensor value related to an operation by the work machine ( Para[0057], “The vibration data (i.e. sensor value related to an operation) provided by the sensing component 104 is also analyzed to determine if the self-powered sensing system 100 is operating at peak efficiency”)on the manufacture item; and estimating a state of the sensor based on the sensor value ( Fig 7, 702, “state of sensor is identified”).  
Regarding Claim 24 ,Discenzo teaches a means of controlling a work machine based on a sensor value(Para[0015], “For example intelligent agent activity directed as determining the condition of a valve could utilize an entropy measure of information to determine if it is appropriate to process information further, to share information with other nodes (agents), to request information from other nodes (agents), to provide actuation or control, or to operated local sensors to capture additional information.”) acquired from a sensor ( Para[0011], “the embedded processor or microcontroller (i.e. machine controlling unit)  utilizes an optimization method that gathers relevant sensor data and processes the sampled data to determine the future condition of the monitored machinery and/or the environment (i.e. work machine ). “) configured to output the sensor value related to an operation by the work machine( Para[0057], “The vibration data (i.e. sensor value related to an operation) provided by the sensing component 104 is also analyzed to determine if the self-powered sensing system 100 is operating at peak efficiency”); and a means of estimating a state of the sensor based on the sensor value( Fig 7, 702, “state of sensor is identified”).  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over  Discenzo in view of Setoguchi  et al. (US 20130179107 A1) (hereinafter Setoguchi) . 
Regarding  claim 4 Discenzo teaches limitations of claim 3.
Discenzo is silent with regards to wherein the state estimation unit is configured to estimate a degree of reliability of the sensor based on the sensor value, and wherein the machine state notifying unit is configured to execute a notification processing to notify a combination of the state of the work machine and the degree of reliability of the sensor.  
Setoguchi teaches wherein the state estimation unit is configured to estimate a degree of reliability of the sensor based on the sensor value (Fig 4, block S 404 , “reliability , and wherein the machine state notifying unit is configured to execute a notification processing to notify a combination of the state of the work machine and the degree of reliability of the sensor ( According to Para[0032], “The reliability calculation unit 106 acquires the moving states and the terminal states from the moving State estimation unit 103 and the terminal state estimation unit 104 (this states are notification of current state of work machine). According to Para[0033], “ The certainty correction unit 107 acquires the moving states and the reliability degrees (i.e. notification about reliability degree) from the moving state estimation unit 103 and the reliability calculation unit 106,respectively, and corrects the certainty degree of each moving state referring to the corresponding reliability degree respectively”).
	 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the state estimation unit is configured to estimate a degree of reliability of the sensor based on the sensor value, and wherein the machine state notifying unit is configured to execute a notification processing to notify a combination of the state of the work machine and the degree of reliability of the sensor as taught by Setoguchi into the estimation system of Discenzo since the technique of Maekawa is applied on estimation system . Therefore, this technique of  evaluating the reliability level for sensor data would reduce Setoguchi, Para [0020]-[0022]).
Regarding  claim 5 the combination of  Discenzo and Setoguchi teaches limitations of claim 4.
Setoguchi  further teaches wherein the machine state notifying unit is configured to, based on the degree of reliability of the sensor, execute a notification processing to notify a combination of a success rate of a series of operations including a plurality of operations by the work machine, and the state of the work machine and the degree of reliability of the sensor (Fig 9, Para[0076], “ the reliability calculation model storage. FIG. 9 illustrates a simplified reliability calculation model example, in which one of three degrees (“high. ”medium' and “low”) of reliability (i.e. a success rate) is output to each of all combinations of the moving states and terminal states. For instance, the reliability of the combination of the “Held by hand” as a terminal state, and the “boarding state' as a moving state, is set to “low”. ). 
Regarding  claim 11 Discenzo teaches limitations of claim 3.
Discenzo is silent with regards to an accuracy rate storage unit for storing, in association with each other, basis information indicating a basis based on which the state estimation unit estimates that the sensor is in the abnormal state and an accuracy rate of an estimation result, wherein the state estimation unit is con figured to estimate whether the sensor is in the abnormal state. based on an operation that satisfies the condition in which the sensor value indicates the abnormality among the plurality of operations by the work machine based on the sensor value, and the basis information as well as the accuracy rate.  
Setoguchi  further teaches an accuracy rate storage unit for storing, in association with each other, basis information indicating a basis based on which the state estimation unit estimates that the sensor is in the abnormal state and an accuracy rate of an estimation result (Fig 4, S405) , wherein the state estimation unit is con figured to estimate whether the sensor is in the abnormal state. based on an operation that satisfies the condition in which the sensor value indicates the abnormality among the plurality of operations by the work machine based on the sensor value, and the basis information as well as the accuracy rate (Fig 5, the estimate of moving state based on threshold is actually determined using certainty degree and reliability degree) .  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the state estimation unit is configured to estimate a degree of reliability of the sensor based on the sensor value, and wherein the machine state notifying unit is configured to execute a notification processing to notify a combination of the state of the work machine and the degree of reliability of the sensor as taught by Setoguchi into the estimation system of Discenzo since the technique of Maekawa is applied on estimation system . Therefore, this technique of  evaluating the reliability level for sensor data would reduce estimation error and help with proper detection of abnormal condition ( Setoguchi, Para [0020]-[0022]).
Regarding  claim 12 Discenzo teaches the limitations of claim 6.
Discenzo is silent with regards to wherein the state estimation unit is configured to estimate whether the sensor is in the abnormal state, based on a success rate of a series of operations including the plurality of operations by the work machine based on the sensor value and an operation that satisfies the condition in which the sensor value indicates the abnormality among the plurality of operations.  
Setoguchi   teaches wherein the state estimation unit is configured to estimate whether the sensor is in the abnormal state, based on a success rate of a series of operations including the plurality of operations by the work machine based on the sensor value and an operation that satisfies the condition in which the sensor value indicates the abnormality among the plurality of operations.(Fig 9, Para[0076], “ the reliability calculation model storage. FIG. 9 illustrates a simplified reliability calculation model example, in which one of three degrees (“high. “medium' and “low”) of reliability (i.e. a success rate) is output to each of all combinations of the moving states and terminal states. For instance, the reliability of the combination of the “Held by hand” as a terminal state, and the “boarding state' as a moving state, is set to “low”. ). 
Claim 7 is  rejected under 35 U.S.C. 103 as being unpatentable over  Discenzo in view of Suzuki et al. (US 8997472 B2) (hereinafter Suzuki) . 
Regarding  claim 7 Discenzo teaches limitations of claim 6.
Discenzo is silent with regards to wherein the state estimation unit is configured to estimate whether the sensor is in the abnormal state based on a percentage of operations that satisfy the condition in which the sensor value indicates the abnormality among the plurality of operations by the work machine based on the sensor value.  
Suzuki teaches wherein the state estimation unit is configured to estimate whether the sensor is in the abnormal state based on a percentage of operations that satisfy the condition in which the sensor value indicates the abnormality among the plurality of operations by the work machine based on the sensor value ( COL 9, line 25-34. Correlation is presenting uses sensor information based on time series physical state i.e. operation. So, they actually presents the operation states (COL 2).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the state estimation unit is configured to estimate whether the sensor is in the abnormal state based on a percentage of operations that satisfy the condition in which the sensor value indicates the abnormality among the plurality of operations by the work machine based on the sensor value  as taught by Suzuki into the estimation system of Discenzo since the technique of Suzuki is applied on estimation system . Therefore, this technique of  evaluating the abnormality percentage would facilitate to determine maintenance requirement for overall machinery system( Suzuki, COL 1).

Claims 13-14,16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over  Discenzo in view of Maekawa et al. (US 20190235472 A1) (hereinafter Maekawa) . 
Regarding  claim 13 Discenzo teaches wherein the state estimation unit is configured to judge, for each of the plurality of operations ( Para[0011], “Estimates of future condition of the machinery provide valuable information to permit preventive maintenance and operational changes to avoid unexpected machinery failure. 
Discenzo is silent with regards to  the condition in which the operational sensor value indicates the abnormality is satisfied in a case where the difference between an operational sensor value based on an output from the sensor when the work machine is performing an operation and a stored sensor value pre-stored in association with each of the plurality of operations is larger than a predetermined threshold. 
 Maekawa teaches the condition in which the operational sensor value indicates the abnormality is satisfied in a case where the difference between an operational sensor value based on an output from the sensor when the work machine is performing an operation and a stored sensor value pre-stored in association with each of the plurality of operations is larger than a predetermined threshold ( Fig 4, Para [0043], “Herein, a specific example will be explained based on FIG. 4. FIG. 4 shows an acquired pattern and a normal pattern ( i.e. based on Para[0010] , “a temperature pattern storage unit
(for example, the "temperature storage unit 130" described later) which stores a normal pattern indicating temperature change relative to machining time for a machining classification of the machine tool”) by the absolute values of temperature of a certain machining classification. Herein, graph Gmaster is the normal pattern, and graphs Ga~Gc are acquired patterns. In this case, if the acquired pattern is graph Gb, the difference from graph Gmaster is small. For this reason, the abnormality determination unit 160 judges that the result of comparison is not abnormal. On the other hand, in the case of the acquired pattem being graph Ga or graph Gc, the master is large (i.e. larger than a predetermined threshold) . For this reason, the abnormality determination unit 160 judges that the result of comparison is abnormal. The abnormality determination unit 160 may perform judgment as to whether or not the result of comparison is abnormal, for example, according to whether or not the difference is at least a reference value.”) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the condition in which the operational sensor value indicates the abnormality is satisfied in a case where the difference between an operational sensor value based on an output from the sensor when the work machine is performing an operation and a stored sensor value pre-stored in association with each of the plurality of operations is larger than a predetermined threshold as taught by  Maekawa into the estimation system of Discenzo since the technique of Maekawa is applied on estimation system . Therefore, this technique of comparison would facilitate to track real abnormal situation in more effective way ( Maekawa, Para[0003]).
Regarding  claim 14 the combination of Discenzo and Maekawa teaches the limitations of claim 13.
Maekawa teaches  a history storage unit for storing a history of the operational sensor value based on an output from the sensor, wherein the state estimation unit is configured to estimate a failure timing of the sensor based on an increase rate in case where the difference between the stored sensor value and the operational sensor value is increased in time series in a plurality of operations among the plurality of operations by the work machine based on the operational sensor value ( Para[0047], “ In addition, . “ According to figure 4 , Ga will present the temperature increase and corresponding time will present the failure timing).
Regarding  claim 16 the combination of Discenzo and  Maekawa teaches the limitations of claim 13 .
Maekawa further teaches  an abnormality notifying unit for executing a notification processing according to the difference between the operational sensor value and the stored sensor value in a case where the state estimation unit estimates that the sensor is in the abnormal state ( Para[0014], “According to a fifth aspect, of the present invention, in the abnormality determination apparatus as described in any one of the first to fourth aspects, the abnormality determination apparatus may be provided to the machine tool, and further include: a notification unit (for example, the “notification unit 170” described later) which notifies of abnormality, in a case of being determined as the temperature sensor being abnormal by way of the abnormality determination unit;” According to para [0043] the difference from acquired and normal pattern is used to detect abnormality) .  

Regarding  claim 17 the combination of Discenzo and  Maekawa teaches the limitations of claim 13 .
Maekawa further teaches  a history storage unit for storing a history of the operational sensor value based on an output from the sensor, wherein the state estimation unit is configured to estimate a failure timing of the sensor based on an increase tendency in case where the difference between the stored sensor value and the operational sensor value is increased in a plurality of operations by the work machine ( Para[0046], “ In addition, by performing comparison between the acquired pattern and the normal pattern according to the absolute change amount in temperature since the time of machining start, it is possible to determine as being abnormal if the difference in absolute change amount is at least the reference value. Furthermore, by performing comparison between the acquired pattem and the normal pattem according to the change rate(i.e. increase rate )  in temperature per time, it is possible to discriminate as being abnormal if the difference in change rate is at least the reference value. “ According to figure 4 , Ga will present the temperature increase and corresponding time will present the failure timing).
Regarding  claim 18 the combination of Discenzo and  Maekawa teaches the limitations of claim 17 .
Maekawa further teaches  wherein the state estimation unit is configured to estimate a failure timing of the sensor, based on the increase tendency of the sensor as well as association data obtained by associating an increase tendency of the difference between the stored sensor value and the operational sensor value in another sensor of the same type as the sensor with a failure timing of the another sensor ( Fig 4 and .Para[0046] explains the failure timing by temperature per time .)  
Regarding  claim 19  Discenzo teaches the limitations of claim 1 .
Discenzo is silent with regards to wherein the state estimation unit is configured to estimate whether the sensor is in an abnormal state based on the sensor value acquired from the sensor and the sensor value acquired and stored from the sensor in the past.  
Maekawa further teaches  wherein the state estimation unit is configured to estimate whether the sensor is in an abnormal state based on the sensor value acquired from the sensor and the sensor value acquired and stored from the sensor in the past.  
 ( Para[0032]  explains temperature pattern stored as a normal pattern for elapsed time (i.e. in the past). According to [0043] difference between acquired and normal pattern is used to determine the abnormality ). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement usage of past value for comparison as taught by  Maekawa into the estimation system of Discenzo since the technique of Maekawa is applied on estimation system . Therefore, this technique of comparison would facilitate to track real abnormal situation in more effective way ( Maekawa, Para[0003]).
Regarding  claim 21  Discenzo teaches the limitations of claim 1 .
Discenzo is silent with regards to a sensor value acquiring unit for acquiring another sensor value of another sensor configured to output the another sensor value related to an operation by a work machine that is different from the work machine, wherein the state estimation unit is configured to estimate the state of the sensor based on the sensor value and the another sensor value.  
Maekawa further teaches  a sensor value acquiring unit for acquiring another sensor value of another sensor configured to output another sensor value related to an operation by a work machine that is different from the work machine, wherein the state estimation unit is configured to estimate the state of the sensor based on the sensor value and the another sensor value.( Para[0051]  explains multiple sensors and multiple machine tool i.e. work machine usage). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement usage of multiple work machines as taught by  Maekawa into the estimation system of Discenzo since the technique of Maekawa is applied on estimation system . Therefore, this technique of multiple work machine in a system would enhance this estimation technique further and extend this to determine abnormality when there are more than one work machine ( Maekawa, Para[0050]-[0051]).
Claims 15 is  rejected under 35 U.S.C. 103 as being unpatentable over  Discenzo in view of Maekawa and further in view of  Tanno et al ( US 20210041863 A1) (hereinafter Tanno)
Regarding  claim 15 the combination of  Discenzo and Maekawa teaches the limitations of claim 15.
The combination is silent with regards to wherein the state estimation unit is configured to estimate a type of the abnormality of the sensor based on a comparison of the difference between the operational sensor value and the stored sensor value in a plurality of operations that satisfy the condition in which the operational sensor value indicates the abnormality.  
Tanno teaches wherein the state estimation unit is configured to estimate a type of the abnormality of the sensor based on a comparison of the difference between the operational sensor value and the stored sensor value in a plurality of operations that satisfy the condition in which the operational sensor value indicates the abnormality (Para[0035], “sensor Sa1 fault . a sensor Sa2 fault( i.e.  type of the abnormality) .Based on Para[0012] –[0013], abnormality degree is calculated  using input output data from sensor. )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the state estimation unit is configured to estimate a type of the abnormality of the sensor based on a comparison of the difference between the operational sensor value and the stored sensor value in a plurality of operations that satisfy the condition in which the operational sensor value indicates the abnormality as taught by  Tanno into the sensor difference data  system of Maekawa since the technique of Maekawa is applied on sensor data difference estimation system . Therefore, this technique of  various fault modes would facilitate proper fault tracking and mitigation for fault in machinery (Tanno, Para[0003]-[0004]).


Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Leonardi et al. (US 20160041535 A1) – This art teaches human supervised cyber physical system to determine state of operation.

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 


AEYSHA. SULTANA
Examiner
Art Unit 2862




/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865